Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication has been issued in response to Applicant’s amended claim language and submitted arguments filed 29 December 2021.  Due to amendment of the claimed limitations, claim objection of Claims 3 and 10 has been withdrawn.  Claim Interpretation of at least Claims 1, 2 & 4 has been obviated by Applicant’s present amendments.  Claims 1-20 remain pending in this application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 15 & 16 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Youngblood et al (USPG Pub No. 20200334674A1; Youngblood hereinafter).

	As for Claim 1, Youngblood teaches, A provider node in a blockchain network including a requesting node and a blockchain storing assets, the provider node-system, comprising:
	a hot asset storage configured to store a subset of the assets stored in the blockchain (see pp. [0022], [0033]; e.g., the reference of Youngblood provides systems and methods which enable blockchain management for cryptocurrency owners having one or more of a plurality of types of cryptocurrency assets {i.e. Tezos, Tokens, delegated voting} through the delegation of blockchain management operations. As stated within the cited paragraph [0033], Youngblood teaches of delegating a portion of an asset pool, such as assets held within a “hot wallet”, considered equivalent to Applicant’s “hot asset storage”);
	a cold asset storage configured to only store pointers to the assets stored in the blockchain (see pp. [0022-0023]; e.g., the Youngblood reference teaches of utilizing cryptocurrency assets secured in offline storage, known as “cold-stored”, where the system can use at least pre-signed transactions, reusable cold storage keys, and the like, to perform blockchain network participation operations, such as delegation, staking, endorsing, and voting.  Paragraph [0030] teaches of participating in a network using a “cold-stored address”, such as a blockchain network having an address’ private keys in cold storage or not digitized, where “an address’ private keys” are considered equivalent to Applicant’s “pointers”, which direct towards assets stored within the blockchain network); and
	a processor that when executing one or more instruction stored in a memory (see pp. [0063]; e.g., the system of Youngblood utilizes at least one or more of a processor and memory) configured to:
	receive, from the requesting node, a request to provide an asset stored in
the blockchain (see pp. [0078-0079]; e.g., Youngblood, at least within the cited paragraphs [0078-0079], provide an embodiment in which user input is received, such as receipt of a delegation request associated with a user account and/or user address, for the management of cryptocurrency assets from at least a blockchain account/address, where the delegation process is performed for a source of cryptocurrency assets {i.e. cryptocurrency address, digital wallet}.  According to paragraph [0088], the cryptocurrency asset associated with the delegate request can be identified based on the source or the controlling account, and identifies the cryptocurrency asset type);
	
 “identify whether the asset is classified as a hot asset or a cold asset” (see pp. [0033], [0038]; e.g., Paragraph [0033] teaches of a delegation of an asset pool, such as assets held by a hot wallet {i.e. considered equivalent to hot assets}, for transfer to designated wallets and/or to addresses associated with each user.  Paragraph [0038] teaches of utilizing multiple private keys, such as an “administration key”, which can be kept online {i.e. “hot”}.  Paragraphs [0069-0070] teaches of the generation and utilization of at least “an offline storage destination” including an “offline storage system” {i.e. a cold storage system, digital wallet} having a generated at least “public” and/or “private” key, which is considered equivalent to Applicant’s “cold asset”.  As stated within the cited paragraph [0070], “The private key can be used to transfer assets stored at the storage destination. The storage destination can be an account or address in accordance with a blockchain protocol, and storing assets at the storage destination can include recording a transaction on a blockchain network that transfers the assets to the storage destination. However, assets can otherwise be stored.”), wherein: 
“if the asset is identified as a hot asset, then the processor is configured to transfer the hot asset from the hot asset storage to the requesting node” (see pp. [0078]; e.g., the reference of Youngblood, at paragraph [0078], teaches multiple variations of a delegation process, with one variation amongst a plurality of variations including the “private key” {i.e. hot asset} being managed by a hosted wallet system, thus, identifying a hot asset within a form of a hot asset storage.  Paragraph [0149] teaches of a plurality of implementations of sweeping funds from a hot wallet account, where the hot wallet account is monitored, and if a value of assets exceeds a threshold value, the offline storage system then generates a “smart contract” managed by at least an “offline storage private key”, provides an identifier such as a blockchain address/account of the smart contract to the wallet application, and provides instructions to transfer a specified amount of funds/assets to the smart contract for delegated staking, for example, satisfying the conditional limitation claimed by Applicant), and 
“if the asset is identified as a cold asset, then the processor is configured to: obtain the cold asset from the blockchain using a corresponding pointer” (see pp. [0147-0148]; e.g., the reference of Youngblood teaches of a process of restoring assets such as funds from an offline storage destination, considered equivalent to a cold storage having cold assets, where at least one variation of the process transfers funds from an offline storage location to a hot wallet location {i.e. account}, thus, satisfying the conditional limitation claimed by Applicant, as identified assets are accessed and/or restored.  Paragraph [0148] teaches of restoring at least a “private key” of the offline storage location, and using the restored private key {i.e. considered equivalent to Applicant’s “corresponding pointer”} to sign a transaction transferring funds to a hot wallet destination managed by a wallet application), and 
“transfer the cold asset to the requesting node” (see pp. [0148]; e.g., Paragraph [0148] teaches of restoring at least a “private key” of the offline storage location, and using the restored private key {i.e. considered equivalent to Applicant’s “corresponding pointer”} to sign a transaction transferring funds to a hot wallet destination managed by a wallet application). 


As for Claim 2, Youngblood teaches, wherein, when the processor is configured to obtain the cold asset, the processor is further configured to: 
“obtain the corresponding pointer from the cold asset storage; and send the corresponding pointer to the blockchain to cause the blockchain to retrieve the cold asset and to provide the cold asset to the provider node” (see pp. [0147-0148]; e.g., the reference of Youngblood teaches of a process of restoring assets such as funds from an offline storage destination, considered equivalent to a cold storage having cold assets, where at least one variation of the process transfers funds from an offline storage location to a hot wallet location {i.e. account}, thus, satisfying the conditional limitation claimed by Applicant, as identified assets are accessed and/or restored.  Paragraph [0148] teaches of restoring at least a “private key” of the offline storage location, and using the restored private key {i.e. considered equivalent to Applicant’s “corresponding pointer”} to sign a transaction transferring funds to a hot wallet destination managed by a wallet application). 
As for Claim 3, Youngblood teaches, 
	wherein, when the processor is configured to identify whether the asset is classified as the hot asset or the cold asset, the processor is further configured to first check the hot asset storage for the asset (see pp. [0078]; e.g., the reference of Youngblood, at paragraph [0078], teaches multiple variations of a delegation process, with one variation amongst a plurality of variations including the “private key” {i.e. hot asset} being managed by a hosted wallet system, thus, identifying a hot asset within a form of a hot asset storage.  Paragraph [0149] teaches of a plurality of implementations of sweeping funds from a hot wallet account, where the hot wallet account is monitored, and if a value of assets exceeds a threshold value, the offline storage system then generates a “smart contract” managed by at least an “offline storage private key”, provides an identifier such as a blockchain address/account of the smart contract to the wallet application, and provides instructions to transfer a specified amount of funds/assets to the smart contract for delegated staking, for example, satisfying the conditional limitation claimed by Applicant). 
Claims 8-10 amount to a method performed by the system of Claims 1-3, respectively.  Accordingly, Claims 8-10 are rejected for substantially the same reasons as presented above for Claims 1-3 and based on the references’ disclosure of the necessary supporting hardware and software (Youngblood; see pp. [0063-0065]; e.g., method for implementation integrating hardware and software components).
Claims 15 & 16 amount to a method performed by the non-transitory computer readable medium comprising instructions for execution of Claims 1 & 2, respectively.  Accordingly, Claims 15 & 16 are rejected for substantially the same reasons as presented above for Claims 1 & 2 and based on the references’ disclosure of the necessary supporting hardware and software (Youngblood; see pp. [0063-0065]; e.g., method for implementation integrating hardware and software components).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11-14, & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Youngblood et al (USPG Pub No. 20200334674A1; Youngblood hereinafter) in view of Winklevoss et al (US Patent No. 10,269,009B1; Winklevoss hereinafter). 

As for Claim 4, the reference of Youngblood provides systems and methods which enable blockchain management for cryptocurrency owners having one or more of a plurality of types of cryptocurrency assets through the delegation of blockchain management operations.  
The reference of Youngblood does not appear to recite the limitations of, “wherein, when the processor is configured to identify whether the asset is classified as the hot asset or cold asset, the processor is further the configured to: retrieve a classification rule associated with the asset; and identify the classification based on the classification rule”.
Winklevoss teaches, “wherein, when the processor is configured to identify whether the asset is classified as the hot asset or cold asset (see col. 27, lines 30-67; col. 28, lines 1-2; e.g., the reference of Winklevoss teaches of an exchange designating one or more wallets for receiving incoming digital assets only, and may be destroyed after the received assets are transferred to one or more other wallets, reading on Applicant’s claimed limitation, as the one or more wallets are considered “hot asset storage” for receiving incoming digital assets through an exchange), the processor is further the configured to: 
retrieve a classification rule associated with the asset” (see col. 27, lines 30-67; col. 28, lines 1-2; e.g., the reference of Winklevoss serves as an enhancement to the combined teachings of Youngblood by teaching of utilizing at least a “hot wallet liquidity module” of an “Exchange Digital Asset Storage Structure”, which may analyze and predict the amount of assets per wallet and/or during a time period required to meet anticipated need and may also initiate transfers of assets to or from hot wallets to maintain desired levels, reading on Applicant’s claimed limitation, as a rule initiating the transfer of assets is determined and utilized based on a “required time period” used as a constraint); and
“identify the classification based on the classification rule”; (see col. 27, lines 30-67; col. 28, lines 1-2; e.g., digital assets which satisfy withdrawals from an exchange are stored in “hot wallets”, where assets are considered “hot” if received over an exchange and not through a “cold storage”, which the cold storage not being exposed to the Internet.  According to column 52, lines 61-67 through column 53, lines 1-31, “retrieval distribution waterfalls”, considered equivalent to Applicant’s “asset classification rules, dictate the order in which digital wallets and/or their associated private/public keys are retrieved from various levels of cold storage, and dictate quantities of digital assets to transfer to each wallet.  Parameters, used as factors in determining retrieval distribution may include “vault in which the wallet is stored”, which can be a “cold storage” where the “classification” would be “cold”, for example). 
The combined references of Youngblood and Winklevoss are considered analogous art for being within the same field of endeavor, which is methods for making and managing secure blockchain systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the identification of locations or sources of assets and identification and utilization of various digital assets within hot or cold storage, as taught by Winklevoss, with the method of Youngblood, in order to provide a technological solution to identity verification and secure storage of digital math-based assets associated with customer accounts (Winklevoss; col. 1, lines 59-67)

As for Claim 5, the reference of Youngblood provides systems and methods which enable blockchain management for cryptocurrency owners having one or more of a plurality of types of cryptocurrency assets through the delegation of blockchain management operations, and Winklevoss provides the utilization of exchanges for determining the storage and retrieval of digital assets within hot and/or cold storages based on one or more of a plurality of contraints. 
	The reference of Youngblood does not appear to recite the amended limitations of, “wherein the processor is further configured to: identify that a new asset has been added to the blockchain; determine that a classification rule identifying whether the new asset is to be stored in the hot asset storage or the cold asset storage does not exist; store the new asset in the hot asset storage based on the determination; and  migrate the new asset to the cold asset storage in response to the new asset not being accessed for a certain period of time”.
The reference of Winklevoss teaches, “wherein the processor is further configured to: identify that a new asset has been added to the blockchain; determine that a classification rule identifying whether the new asset is to be stored in the hot asset storage or the cold asset storage does not exist; store the new asset in the hot asset storage based on the determination; and  migrate the new asset to the cold asset storage in response to the new asset not being accessed for a certain period of time” (see col. 27, lines 30-67; col. 28, lines 1-2; e.g., the reference of Winklevoss teaches of defining one or more of a plurality of constraints, such as “certain defined fiat amounts” to maintain within one or more maintained digital wallets and certain defined quantities sufficient to cover transactions anticipated over a defined period of time, as digital wallets maintained online are considered equivalent to Applicant’s hot asset storage having one or more hot assets.  One or more wallets can be designated “for receiving incoming digital assets only”, as well as defining that the receiving wallet be destroyed after received assets are transferred to one or more other wallets, thus, providing one or more of a plurality of constraints to be applied to hot asset storage such as digital wallets). 
The combined references of Youngblood and Winklevoss are considered analogous art for being within the same field of endeavor, which is methods for making and managing secure blockchain systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the identification of locations or sources of assets and identification and utilization of various digital assets within hot or cold storage, as taught by Winklevoss, with the method of Youngblood, in order to provide a technological solution to identity verification and secure storage of digital math-based assets associated with customer accounts (Winklevoss; col. 1, lines 59-67)

As for Claim 6, the reference of Youngblood provides systems and methods which enable blockchain management for cryptocurrency owners having one or more of a plurality of types of cryptocurrency assets through the delegation of blockchain management operations.  
The reference of Youngblood does not appear to recite the limitations of, “wherein the processor is further configured to one or more of: define the classification rule immediately upon the identification that the asset has been added to the blockchain; define the classification rule during a regular pruning of the hot asset storage; define the classification rule in response to a new chaincode being deployed to, or removed from, a provider node; and define the classification rule in response to a node being started and a world state being calculated”.
Winklevoss teaches, “wherein the processor is further configured to one or more of: define the classification rule immediately upon the identification that the asset has been added to the blockchain; define the classification rule during a regular pruning of the hot asset storage; define the classification rule in response to a new chaincode being deployed to, or removed from, a provider node; and define the classification rule in response to a node being started and a world state being calculated” (see col. 27, lines 30-67; col. 28, lines 1-2; e.g., the reference of Winklevoss teaches of defining one or more of a plurality of constraints, such as “certain defined fiat amounts” to maintain within one or more maintained digital wallets and certain defined quantities sufficient to cover transactions anticipated over a defined period of time, as digital wallets maintained online are considered equivalent to Applicant’s hot asset storage having one or more hot assets.  One or more wallets can be designated “for receiving incoming digital assets only”, as well as defining that the receiving wallet be destroyed after received assets are transferred to one or more other wallets, thus, providing one or more of a plurality of constraints to be applied to hot asset storage such as digital wallets). 
The combined references of Youngblood and Winklevoss are considered analogous art for being within the same field of endeavor, which is methods for making and managing secure blockchain systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the identification of locations or sources of assets and identification and utilization of various digital assets within hot or cold storage, as taught by Winklevoss, with the method of Youngblood, in order to provide a technological solution to identity verification and secure storage of digital math-based assets associated with customer accounts (Winklevoss; col. 1, lines 59-67)

As for Claim 7, the reference of Youngblood provides systems and methods which enable blockchain management for cryptocurrency owners having one or more of a plurality of types of cryptocurrency assets through the delegation of blockchain management operations.  
The reference of Youngblood does not appear to recite the limitation of,  “wherein the processor is further configured to: combine asset classification rules for all provider nodes that access the blockchain, wherein, in response to any provider node classifying an asset as hot, the asset is maintained in the hot asset storage for all provider nodes, and wherein in response to no provider node classifying an asset as hot, the asset is removed from the hot asset storage and is accessed through the cold asset storage”.
Winklevoss teaches, “wherein the processor is further configured to: combine asset classification rules for all provider nodes that access the blockchain, wherein, in response to any provider node classifying an asset as hot, the asset is maintained in the hot asset storage for all provider nodes, and wherein in response to no provider node classifying an asset as hot, the asset is removed from the hot asset storage and is accessed through the cold asset storage” (see col. 27, lines 30-67; col. 28, lines 1-2; e.g., the reference of Winklevoss, as stated within the cited columns 27 & 28, recite, “...electronically generating and providing an electronic notification to devices associated with one or more exchange administrators of a need to transfer assets and/or an amount of assets to transfer”, therefore, utilizing specific constraints on all devices associated with the transfer of assets, considered equivalent to the combining and application of classification rules for all provider nodes. The receiving wallet may be destroyed after the transfer of received assets to other wallets. Additionally, column 48, lines 48-61 provide teachings into a nested system of digital wallet private key back-ups which may be employed, where a number of hot wallets holding wallet private keys are maintained and backed up on a secure digital asset storage at varying levels of cold storage, allowing for at least the access of an asset such as a “private key” from a cold storage in no longer located within the one or more hot wallets). 
The combined references of Youngblood and Winklevoss are considered analogous art for being within the same field of endeavor, which is methods for making and managing secure blockchain systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the identification of locations or sources of assets and identification and utilization of various digital assets within hot or cold storage, as taught by Winklevoss, with the method of Youngblood, in order to provide a technological solution to identity verification and secure storage of digital math-based assets associated with customer accounts (Winklevoss; col. 1, lines 59-67)

Claim 11 amounts to a method comprising instructions that, when executed by one or more processors, performs the system of Claim 4.  Accordingly, Claim 11 is rejected for substantially the same reasons as presented above for Claim 4, and based on the references’ disclosure of the necessary supporting hardware and software (Youngblood; see pp. [0063-0065]; e.g., method for implementation integrating hardware and software components).

Claim 12 amounts to the method performed by the system of Claim 5.  Accordingly, Claim 12 is rejected for substantially the same reasons as presented above for Claim 5, and based on the references’ disclosure of the necessary supporting hardware and software (Youngblood; see pp. [0063-0065]; e.g., method for implementation integrating hardware and software components).

Claims 13 & 14 amount to a method performed by the system of Claims 6 & 7, respectively.  Accordingly, Claims 13 & 14 are rejected for substantially the same reasons as presented above for Claims 6 & 7 and based on the references’ disclosure of the necessary supporting hardware and software (Youngblood; see pp. [0063-0065]; e.g., method for implementation integrating hardware and software components).

Claim 17 amounts to a non-transitory computer readable medium comprising instructions that, when executed by one or more processors, performs the method performed by the system of Claim 4.  Accordingly, Claim 17 is rejected for substantially the same reasons as presented above for Claim 4 and based on the references’ disclosure of the necessary supporting hardware and software (Youngblood; see pp. [0063-0065]; e.g., method for implementation integrating hardware and software components).
	Claim 18 amounts to a non-transitory computer readable medium comprising instructions that, when executed by one or more processors, performs the steps of the system of Claim 5.  Accordingly, Claim 18 is rejected for substantially the same reasons as presented above for Claim 5 and based on the references’ disclosure of the necessary supporting hardware and software (Youngblood; see pp. [0063-0065]; e.g., method for implementation integrating hardware and software components).

Claims 19 & 20 amount to a method performed by the non-transitory computer readable medium comprising instructions for execution of Claims 6 & 7, respectively.  Accordingly, Claims 19 & 20 are rejected for substantially the same reasons as presented above for Claims 6 & 7 and based on the references’ disclosure of the necessary supporting hardware and software (Youngblood; see pp. [0063-0065]; e.g., method for implementation integrating hardware and software components).
Response to Arguments
Applicant's arguments and amendments, with respect to Beadles, Desmarais, Winklevoss and Christie’s alleged failure to teach the subject matter of Claims 1-20 have been fully considered but are persuasive in-part, as the Beadles, Desmarais and Christie et al references have been withdrawn from consideration, with updated rationale provided within this communication above.    
Upon further consideration and in direct response to Applicant’s numerous claim amendments and arguments, a new ground(s) of rejection for Claims 1-20 is made in view of Youngblood et al (USPG Pub No. 20200334674A1).


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
*Novotny et al (USPG Pub No. 20200394220A1) teaches a database asset fulfillment chaincode deployment.
*Shamai et al (USPG Pub No. 20220021521A1) teaches secure consensus over a limited connection.
*Mao et al (US Patent No. 11,245,514B1) teaches Blockchain delegation.
**Andon et al (USPG Pub No. 20200273048A1) teaches systems and methods for provisioning cryptographic digital assets for blockchain-secured retail products.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								5/4/2022